Citation Nr: 1343424	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-00 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level I hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.21, 4.85, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b)(3)(i).  Because service connection for hearing loss has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  See March 2007 VA Notice Letter.

Relevant to the duty to assist, the Board finds that all necessary development as to the issues addressed in this decision has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records are not available; however, as acoustic trauma has been conceded and service connection for bilateral hearing loss has been established, the Board finds that such records are not relevant to the salient inquiry, which is determining the current severity of the Veteran's bilateral hearing loss.  Post-service VA treatment records (including records from Miami/Brouward VA Healthcare system identified by the Veteran) and private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the private audiology report from September 2013 that was submitted to the Board in November 2013, the Board acknowledges that this evidence has not been considered by the RO.  However, in a November 2013 letter, the Veteran's representative indicated that the Veteran wished to waive RO review of this evidence.  Accordingly, the Board finds there is no prejudice to the Veteran in considering this evidence in the first instance.  38 C.F.R. § 20.1304(c).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained that are pertinent to the claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims.

Specific VA medical examinations were obtained in October 2010 and August 2013 to assess the severity of the Veteran's bilateral hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327.  A VA audiologist also fully described the effects of this disability on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently rated.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2013).

The provisions of 38 C.F.R. § 4.86(a) pertain to exceptional patterns of hearing impairment and provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) also pertain to exceptional patterns of hearing impairment and provide that when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Audiology treatment notes from 2007 reflect that the Veteran was seen for hearing aid evaluation.  He was fitted with hearing aids in April 2007.  It was noted that without hearing aids, the Veteran evidenced a significant functional impairment in communication during activities of daily living.

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
55
55
60
LEFT
20
50
50
60
60

The average puretone threshold was 55 in the right ear and 55 in the left ear.  (The puretone threshold at 500 Hertz is not used in calculation of the puretone threshold average for evaluative purposes).  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The audiologist noted that there the hearing loss had no significant effect on the Veteran's occupation and no effects on usual daily activities.

The audiometric results from October 2010 correspond to Level I hearing in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  The combined numeric designations result in a 0 percent rating under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII.

A September 2011 audiology consultation note reflects that the Veteran had mild to severe sensori-neural hearing loss above 500 hz with excellent word recognition score and moderate to severe sensori-neural hearing loss above 500 hz with good word recognition score.  It was noted that new hearing aids were needed.  Although audiogram results were included in the report, there was no controlled speech discrimination tests (Maryland CNC).  Accordingly, this examination report is not adequate for VA rating purposes as VA regulations dictate that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

On the authorized audiological evaluation in August 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
65
LEFT
35
55
55
55
65

The average puretone threshold was 44 in the right ear and 58 in the left ear.  (The puretone threshold at 500 Hertz is not used in calculation of the puretone threshold average for evaluative purposes).  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

The Veteran described the impact of his hearing disability as "hearing very little" without his hearing aids and having difficulties with speech discrimination, especially in background noise, even with his hearing aids.  The Veteran noted that his wife always complained about his hearing.

The audiometric results from October 2010 correspond to Level I hearing in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  The combined numeric designations result in a 0 percent rating under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII.

A September 2013 private audiology examination report reflects that the Veteran described difficulty understanding speech in noisy environments and that he could not hear his grandchildren and he could not hear in noisy environments like a restaurant.  With respect to the testing conducted at the examination, the Board notes that the "NU-6" word list was used for speech recognition testing instead of the "Maryland CNC" speech discrimination test.  As such, the results from this examination report cannot be used in evaluating the Veteran's service-connected hearing loss as VA regulations dictate that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Initially, the Board notes that none of the audiometry results show an exceptional pattern of hearing impairment, so they cannot be rated under the alternate criteria in Table VIA, based only on puretone thresholds.  See 38 C.F.R. § 4.86.

As noted above, the audiometric results on all valid examination reports from the appeal period show no more than noncompensable hearing loss.

The Veteran's lay assertions that his hearing impairment is greater than reflected by the noncompensable disability rating are insufficient to establish this is so.  Although the Veteran is competent to report that he has difficulty hearing, he is not competent to establish the actual level of hearing disability by his own opinion.  See Barr, 21 Vet. App. at 308-10.  This determination is made based on audiometric testing and the rating of hearing loss disability involves the mechanical application of the rating schedule, which here results in a noncompensable percent rating.  See Lendenmann, 3 Vet. App. at 349.  This type of medical finding is within the province of a trained medical professional.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that auditory threshold levels in the Veteran's ears have not undergone any increase so as to warrant a compensable disability rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran reported that he hears very little without his hearing aids and has difficulties with speech discrimination, especially in background noise, even with his hearing aids.  The Veteran noted that his wife always complained about his hearing.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unable to obtain and maintain substantially gainful employment.  The VA examination reports noted that the Veteran's hearing loss impairment affected his ability to understand conversations or hear well in many situations, but there is no indication of the Veteran being unable to obtain and maintain substantially gainful employment as a result of the hearing loss impairment.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is not before the Board at this time.

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.



ORDER

Entitlement to an initial compensable disability rating for service-connected hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


